DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 9-11, filed 22 February 2021, with respect to the rejection of claims 1-3, 5-7, 12-14, 16-18, 23-25 and 27-29 have been fully considered and are persuasive.  The rejection of these claims under 35 U.S.C. § 103 has been withdrawn. 
Allowable Subject Matter
Claims 1 - 33 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the non-statutory double-patenting rejection, the present amendments to independent claims 1, 12, 23, recite non-obvious features not disclosed in U.S. Patent No. 10,346,035. Accordingly, the non-statutory double-patenting rejection has been withdrawn.
With respect to the prior art rejection of independent claims 1, 12, 23, under 35 U.S.C. § 103, several of the features of these claims were known in the art as evidenced by Soin et al (U.S. PG Pub. No. 2003/0212961) discloses a touch sensitive surface (e.g., “digitizer”) at ¶¶ [0026], [0035] (“receives input data provided by the user through, for example, the stylus 165 pressing upon the digitizer 166…”).  Soin discloses displaying a user input interface on the display including a message area (e.g., “selected text area 609”) and a stroke input area (e.g., “original input object area of 605”), wherein the stroke input area is distinct from the message area at: ¶¶ [0032]; [0052] and FIG. 6. Soin discloses receiving a first set of strokes (“natural input object”) on the touch sensitive surface in a stroke input area (e.g., “text input panel module 209”) at: ¶¶ [0032], [0038], [0057]. However, Soin does not specify that this area is the same area as original input object area of 605; i.e., it is not necessarily part of the user input interface on the display that includes message area (e.g., “selected text area 609”) and a stroke input area (e.g., “original input object area of 605”).  Soin discloses determining first text (e.g., “clog”) based on the first set of strokes (“natural input object”) at ¶¶ [0034], [0038] and FIG. 3; ¶ [0053] and FIG. 6. Soin discloses displaying the first text (e.g., “clog”) on the display in the message area (e.g., “selected text area 609”) at: ¶ [0038] and FIG. 3; ¶ [0053] and FIG. 6; ¶ [0064].  Soin discloses determining one or more candidates (e.g., “1. Clog, 2. dog, 3. clogs, 4. log, 5. lag”) based on the first set of strokes (“natural input object”) at: ¶ [0034]; ¶ [0053] and FIG. 6. Soin discloses displaying the one or more candidates (e.g., “1. Clog, 2. dog, 3. clogs, 4. log, 5. lag”) in a candidate display area (“alternate list area”) at: ¶¶ [0034], [0053] and FIG. 6.  

    PNG
    media_image1.png
    646
    462
    media_image1.png
    Greyscale

Soin discloses, while displaying the one or more candidates, receiving user input selecting a first candidate from the one or more candidates at ¶¶ [0038], [0053] and FIG. 6. Soin discloses, in response to the user input: replacing display of the first text with display of the selected first candidate at ¶¶ [0053] and FIG. 6; to wit: “In response to the user selecting one of the alternate text choices 611 displayed in the alternate list area 603, the user interface module 203 replaces the text 301a with the selected alternate text choice 611.”  Soin inherently discloses clearing the one or more candidates from the candidate display area (e.g., “alternate list area”) at ¶ [0053] because the selected first candidate (“selected alternate text choice 611”) cannot, by definition, comprise an alternate to itself. The “alternate list area” (candidate display area) includes only alternates to the selected text, which by definition would not include the selected first candidate (“selected alternate text choice 611”). Soin at ¶ [0053].
Sternby et al (U.S. PG Pub. No. 2014/0108004) discloses a touch sensitive surface at ¶¶ [0027], [0033], [0058]. Sternby discloses a display, one or more processors, and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing the steps of its method at ¶¶ [0024], [0058].  Sternby discloses displaying a user input interface on the display including a message area and a stroke input area (“input area 310”), wherein the stroke input area is distinct from the message area (“text display 307”) at ¶¶ [0032]-[0033]; to wit: “The user interface comprises a touch screen or similar display 300 that facilitates both tactile input from a user and visual output (though separate input and output components are possible, such as a display area and a separate input area to receive character input).” See, also, ¶¶ [0036], [0038] and FIGS. 3A, 3B, 3C, 3D.

    PNG
    media_image2.png
    383
    390
    media_image2.png
    Greyscale

Sternby discloses receiving a first set of strokes on the touch sensitive surface in the stroke input area at ¶¶ [0027], [0036] (“An input area 310 of the display 300 is configured to receive tactile input from the user (e.g., by fingertip or by stylus) in the form of, for example, characters. As used herein, the term "characters" may include alphabetic letters…”), [0038] and FIGS. 3A, 3B, 3C, 3D. Sternby discloses determining first text (e.g., “R”) based on the first set of strokes at ¶¶ [0027]-[0029], [0038]-[0039]. Sternby discloses displaying the first text (e.g., “R”) on the display in the message area (“text display 307”) at ¶¶ [0029], [0038]-[0039] and FIGS. 3A, 3B, 3C, 3D. Sternby discloses determining one or more candidates based on the first set of strokes at ¶¶ [0030], [0038]-[0041] Sternby discloses displaying the one or more candidates in a candidate display area at ¶¶ [0030], [0038]-[0041] and FIGS. 3A, 3B, 3C, 3D. Sternby discloses, while displaying the one or more candidates, receiving user input selecting a first candidate from the one or more candidates at ¶¶ [0030], [0041]. However, neither Soin nor Sternby disclose the first text is displayed with a first formatting different from other text displayed in the message area with a second formatting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.